Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed November 11, 2020. Claims 5-6 and 15 have been canceled. Claims 1, 7, and 16 have been amended. Therefore, Claims 1-4, 7-14, and 16-20 have been examined and are pending with this action. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kushneryk et al. (US 2012/0102462A1), hereafter reference as Kushneryk.

Regarding claim 1, a digital television system (i.e. the set-top boxes in para. 16 is one of the computing systems to be used with aspects of the subject matter described) comprising:
(Fig. 2, 206) configured to receive digital television (the set-top boxes inherently receives digital television) from at least one transmitter assembly (Fig. 2, 205), the receiver comprising:

at least one processor (Fig. 1, 120) programmed with instructions to

(a), execute at least a first broadcaster application (Fig. 4) to access test code in at least a first service (step 415);

[See para. 0063] At block 415, the test code for one or more of the tests is obtained. For example, referring to FIG. 2, the test manager 220 may use the identifiers previously obtained to obtain the test code data structure 226 from the code provider 213. The test code data structure 226 may include code corresponding to the tests. In one embodiment, the test manager 220 may obtain the code for a test just before executing the code for the test. In another embodiment, the test manager 220 may obtain the code for all tests all at once or at some time after obtaining the identifiers. In yet another embodiment, the test manager 220 may obtain the code together with the identifiers. In other words, the code and the identifiers may come together from the primary test environment 205. In yet another embodiment, the tests may be obtained without identifiers and the actions of block 410 may be omitted. Obtaining the test code for a test may involve obtaining a copy of the test code, using a pointer to access the test code, or the like.

(b), identify, based at least in part on the test code, whether the receiver renders content (Fig. 4, para 67); and 
[See para. 0067] At block 425, results are obtained from the one or more tests. Results for a test may be obtained while the test executes and when the test completes (with success, failure, and/or throwing an exception). For example, referring to FIG. 2, the results manager 222 may obtain results from a test that executes in the auxiliary test environment 206. (Also, see para. 0068-0070)

(c1), transmit a signal to the transmitter assembly indicating whether the receiver renders the content (Fig. 4, para. 72, 52)

[See para. 0052] this data structure is accessible from both the primary test environment 205 and the auxiliary test environment 206. The data structure may be included in memory, on non-volatile storage such as disk, or some combination of volatile and non-volatile memory. The results may include data structures represented by the return codes data structure 227, the log data structure 228, and the notifications data structure 229. [0072] at block 430, results may be placed in a data structure that is accessible by a process of the primary test environment. The process may use the results to determine whether an indicated test has already been executed in the auxiliary test environment and, if so, what results were obtained therefrom. 

(c2), wherein the test code comprises a command to change service, wherein the command is to change from a first service to a second service (Fig. 4, para. 68-70, 73), and 
[See para. 0068] 1. Calling initialization code of the test, if any; [0069] 2. Invoking (e.g., executing) the test in a try/catch block and obtaining any codes returned from try/catch block; and [0070] 3. Calling cleanup code of the test, if any. [0073] the actions associated with blocks 415-430 may be repeated (and performed in parallel) until all tests have been executed. In one embodiment, the test manager of the auxiliary test environment may check to see whether the test is currently being executed in the primary test environment. If this is the case, the test manger of the auxiliary test environment may skip executing the test in the auxiliary test environment. 

(c3), the instructions are executable to use a first application programming interface (API) in rendering the first service and a second API in rendering the second service (para. 49).

[See para. 0049] In some environments, the test provider 212 may have an API that allows access to a collection of tests. In other environments, however, it may be more difficult to obtain the tests that are planned to be executed. For example, some testing environments do not expose an API that allows access to a collection of such tests. In one such environment, the tests may be obtained by registering a new custom test type, adding a single test of the new custom test type, and causing the test to run e.g., by manipulating its test list identifier). As the test runs, it may have access to the list of tests that are configured to be executed. The test may write this list to a file, in-memory data structure, or the like. Later, the list may be passed to the test manager 220 of the auxiliary test environment 206. 

Regarding claim 2, Kushneryk disclose everything as applied claim 1 as above, further Kushneryk disclose, the digital television system, the transmitter assembly (Fig. 2, 205).

[See para. 0035] The primary test environment 205 and the auxiliary test environment 206 may be implemented on the same computer, on two separate computers, on one or more of the same computers, on two or more different computers, and the like. In various configurations, the primary test environment 205 may be implemented on a first set of one or more computers and the auxiliary environment may be implemented on a second set of one or more computers. The first and second sets may or may not have one or more members in common. (Also see para. 0032, 0033)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kushneryk et al. (US 2012/0102462 A1) in views of EYER (US 2019/0166392 A1), hereinafter referenced as Kushneryk and EYER respectively.

Regarding claim 3, Kushneryk and EYER disclose everything as applied claim 1 as above, further EYER disclose, the digital television system, wherein the digital television i.e. digital television, para. 0025 and 0026, element 20, Fig. 1) system comprises an advanced television systems committee (ATSC) 3.0 system.

In the similar field of endeavor, EYER discloses, wherein the digital television i.e. digital television, para. 0025 and 0026, element 20, Fig. 1) system comprises an advanced television systems committee (ATSC) 3.0 system (i.e.

[See para.0021 of the reference EYER (US 2019/0166392 A1)] the digital rights management (DRM) protected content can be provided in non-real-time individually or as part of a non-real-time or real-time service. Some content are linear real-time broadcast programming, while others may be “application based," meaning that a user's experience when tuning to that content is determined as a reception apparatus (i.e. digital television)  executes a broadcaster-defined downloaded HTML 5 application for example. The service can be either continuous or intermittent and includes a collection of media components and/or metadata that is delivered to a reception apparatus (i.e. digital television) in aggregate. Further, each service can be associated with a user selectable channel number (e.g., 4.6) of the broadcaster. A real-time service can include a sequence of television programs. In one embodiment, the service is an Advanced Television Systems Committee (ATSC) 3.0 Service, as defined in ATSC Standard A/300 -- ATSC 3.0 System (Doc. A/300:2017 dated Oct. 19, 2017), which is incorporated by reference in its entirety.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the digital television (i.e. digital television, para. 0025 and 0026, element 20, Fig. 1) system comprises an advanced television systems committee (ATSC) 3.0 system” taught by EYER for the benefit of reception apparatus for accessing a digital rights management (DRM) protected service in a digital television broadcast system. Uses include but are not limited to a television set, a set top box, a smartphone, a tablet computer, a laptop computer, or a portable computer.

Regarding claim 4, EYER disclose everything as applied claim 1 as above, further EYER disclose, the digital television system, wherein the test code comprises cascading style sheet (CSS) code.

In the similar field of endeavor, EYER discloses, the digital television system, wherein the test code comprises cascading style sheet (CSS) code (i.e.

[See para.0034 of the reference EYER (US 2019/0166392)] In one embodiment, Broadcaster Application (BA) refers to the functionality embodied in a collection of files comprised of an HTML5 document, which is the initial HTML5 document referenced by application signaling that should be loaded first, and other HTML5, CSS, JavaScript, image, and multimedia resources referenced directly or indirectly by that document, all provided in the broadcast stream. 
The collection of files making up the BA can be delivered over broadcast as packages, via the ROUTE protocol described in ATSC Proposed Standard A/331 (Doc. S33-331r1 dated Nov. 7, 2017) for example and incorporated by reference in its entirety. An exemplary BA is described in ATSC Proposed Standard A/344 (Doc. S34-230r5 dated Nov. 15, 2017), which is incorporated by reference in its entirety.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “the digital television system, wherein the test code comprises cascading style sheet (CSS) code” taught by EYER for the benefit of reception apparatus for accessing a digital rights management (DRM) protected service in a digital television broadcast system. Uses include but are not limited to a television set, a set top box, a smartphone, a tablet computer, a laptop computer, or a portable computer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kushneryk et al. (US 2012/0102462 A1) in views of Wu (US 2010/0057405 A1), hereinafter referenced as Kushneryk and Wu respectively.

Regarding claim 16, a digital television system (i.e. the set-top boxes in para. 16 is one of the computing systems to be used with aspects of the subject matter described), a method comprising:

(a), execute at least a first broadcaster application (Fig. 4) to access test code in at least a first service (step 415) provided to a receiver; 

[Kushneryk et al. (US 2012/0102462A1) and See para. 0063]  At block 415, the test code for one or more of the tests is obtained. For example, referring to FIG. 2, the test manager 220 may use the identifiers previously obtained to obtain the test code data structure 226 from the code provider 213. The test code data structure 226 may include code corresponding to the tests. In one embodiment, the test manager 220 may obtain the code for a test just before executing the code for the test. In another embodiment, the test manager 220 may obtain the code for all tests all at once or at some time after obtaining the identifiers. In yet another embodiment, the test manager 220 may obtain the code together with the identifiers. In other words, the code and the identifiers may come together from the primary test environment 205. In yet another embodiment, the tests may be obtained without identifiers and the actions of block 410 

(b), identify, based at least in part on the test code, whether the receiver renders content (Fig. 4, para 67),

[Kushneryk et al. (US 2012/0102462A1) and See para. 0067] At block 425, results are obtained from the one or more tests. Results for a test may be obtained while the test executes and when the test completes (with success, failure, and/or throwing an exception). For example, referring to FIG. 2, the results manager 222 may obtain results from a test that executes in the auxiliary test environment 206. (Also, see para. 0068-0070)

(c), wherein the first broadcaster application (BA) comprises a test configured with BA functionality but that is not provided by a broadcaster but rather by a manufacturer of the receiver to run a test script in which the test BA self-generates commands to components of the receiver and monitors for correct feedback.

However, Kushneryk et al. (US 2012/0102462A1) fails to disclose: (c1-c2)
In the similar field of endeavor, Wu (US 2010/0057405 A1) discloses, (c1), wherein the first broadcaster application (BA) comprises a test configured with BA functionality but that is not provided by a broadcaster but rather by a manufacturer of (c2) to run a test script in which the test BA self-generates commands to components of the receiver and monitors for correct feedback (i.e.

(c1), wherein the first broadcaster application (BA) comprises a test configured with BA functionality but that is not provided by a broadcaster but rather by a manufacturer of the receiver (i.e.
[Wu (US 2010/0057405 A1) See para. 0002] In general, electronic devices are tested for integrity and functionality prior to customer release. For example, various functionalities of an electronic device may be thoroughly and independently tested to ensure integrity prior to its release to consumers.
[Wu (US 2010/0057405 A1) See para. 0003] Television sets have become common items in most households. Various technologies may be used to manufacture television sets, e.g., plasma technology, liquid crystal display technology (LCD), light emitting diode (LED) technology, projection television technology, etc. Similar to other electronic devices, television sets are tested prior to their use by consumers. 

(c2), to run a test script in which the test BA self-generates commands to components of the receiver and monitors for correct feedback (i.e. 
[Wu (US 2010/0057405 A1) See para. 0027and Fig. 1] According to one embodiment, the database 150 includes a disk drive storage system and may provide preprogrammed test scripts for application to the DUT 110 via the PC 140 and the remote control 130. For example, the PC 140 may be coupled to the database 150 via the network. Preprogrammed test scripts may be accessed by the PC 140 and supplied  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, (c1), “wherein the first broadcaster application (BA) comprises a test configured with BA functionality but that is not provided by a broadcaster but rather by a manufacturer of the receiver (c2), to run a test script in which the test BA self-generates commands to components of the receiver and monitors for correct feedback;” taught by Wu which disclose various technologies may be used to manufacture television sets, e.g., plasma technology, liquid crystal display technology (LCD), light emitting diode (LED) technology, projection television technology (para. 0003) and the testing system for electronic device includes a video recorder (120) for capturing renderable output responses generated by a device under test (110) (Fig. 1). The Combination of the both reference are executing test environment of electronic devices and improving execution of the test in an efficient manner. Therefore, to modify Kushneryk with Wu would provide the advantages of an electronic device may be thoroughly and independently tested to ensure integrity prior to its release to consumers, (para. 0003).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kushneryk et al. (US 2012/0102462 A1) in views of Wu (US 2010/0057405 A1) further in view of EYER (US 2019/0166392 A1), hereinafter referenced as EYER respectively.

Regarding claim 17, Kushneryk and Wu disclose everything as applied claim 16 as above, further combinations fails to disclose, the method, wherein the digital television (i.e. digital television, para. 0025 and 0026, element 20, Fig. 1) system comprises an advanced television systems committee (ATSC) 3.0 system.

In the similar field of endeavor, EYER discloses, wherein the digital television (i.e. digital television, para. 0025 and 0026, element 20, Fig. 1) system comprises an advanced television systems committee (ATSC) 3.0 system (i.e.

[See para.0021 of the reference EYER (US 2019/0166392 A1)] the digital rights management (DRM) protected content can be provided in non-real-time individually or as part of a non-real-time or real-time service. Some content are linear real-time broadcast programming, while others may be “application based," meaning that a user's experience when tuning to that content is determined as a reception apparatus (i.e. digital television)  executes a broadcaster-defined downloaded HTML 5 application for example. The service can be either continuous or intermittent and includes a collection of media components and/or metadata that is delivered to a reception apparatus (i.e. digital television) in aggregate. Further, each service can channel number (e.g., 4.6) of the broadcaster. A real-time service can include a sequence of television programs. In one embodiment, the service is an Advanced Television Systems Committee (ATSC) 3.0 Service, as defined in ATSC Standard A/300 -- ATSC 3.0 System (Doc. A/300:2017 dated Oct. 19, 2017), which is incorporated by reference in its entirety.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the digital television system comprises an advanced television systems committee (ATSC) 3.0 system” taught by EYER for the benefit of reception apparatus for accessing a digital rights management (DRM) protected service in a digital television broadcast system. Uses include but are not limited to a television set, a set top box, a smartphone, a tablet computer, a laptop computer, or a portable computer.

Regarding claim 18, Kushneryk and Wu disclose everything as applied claim 16 as above, further combinations fails to disclose, the method, responsive to a command to change from a first service to a second service, using a first application programming interface (API) command in rendering the first service and a second API command in rendering the second service.
In the similar field of endeavor, EYER discloses, responsive to a command to change from a first service to a second service, using a first application programming interface (API) command in rendering the first service and a second API command in rendering the second service (i.e.

[See para.0041 of the reference EYER (US 2019/0166392)] One or more BAs may be provided for each service provider 10 to assist the user in accessing any DRM protected content or services provided by the respective service provider 10. A general BA or service specific BA may be downloaded and/or executed for example when a user selects channel 4.7. When a single BA is provided for a plurality of protected services, the BA can be configured to detect the selected DRM protected content or service, or present a user interface for the user to select the DRM protected content or service, the user wishes to access and generate and/or output an appropriate QR code. The BA may determine which DRM system is supported by the reception apparatus 20 to generate and/or output an appropriate QR code. In one embodiment, the BA is configured to provide a user with different subscription options for a selected service.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “responsive to a command to change from a first service to a second service, using a first application programming interface (API) command in rendering the first service and a second API command in rendering the second service” taught by EYER for the benefit of reception apparatus for accessing a digital rights management (DRM) protected service in a digital television broadcast system. Uses include but are not limited to a television set, a set top box, a smartphone, a tablet computer, a laptop computer, or a portable computer.


Regarding claim 19, Kushneryk and Wu disclose everything as applied claim 16 as above, further combinations fails to disclose, the method, loading at least one entry page (i.e. HTML, para 0034) from at least one web server onto at least one browser of the receiver (i.e. Advanced Television System Committee (ATSC) 3.0, para. 0021, 0034).

In the similar field of endeavor, EYER discloses, loading at least one entry page (i.e. HTML, para 0034) from at least one web server onto at least one browser of the receiver (i.e. Advanced Television System Committee (ATSC) 3.0, para. 0021, 0034) (i.e.
[See para.0034 of the reference EYER (US 2019/0166392)] In one embodiment, Broadcaster Application (BA) refers to the functionality embodied in a collection of files comprised of an HTML5 document, which is the initial HTML5 document referenced by application signaling that should be loaded first, and other HTML5, CSS, JavaScript, image, and multimedia resources referenced directly or indirectly by that document, all provided in the broadcast stream. 
The collection of files making up the BA can be delivered over broadcast as packages, via the ROUTE protocol described in ATSC Proposed Standard A/331 (Doc. S33-331r1 dated Nov. 7, 2017) for example and incorporated by reference in its entirety. An exemplary BA is described in ATSC Proposed Standard A/344 (Doc. S34-230r5 dated Nov. 15, 2017), which is incorporated by reference in its entirety.

[See para.0046 of the reference EYER (US 2019/0166392)] By scanning the QR code displayed on a screen of the reception apparatus 20 using an application (e.g., a browser with a QR code scanner) on the Internet-connected device 40, as illustrated in FIG. 5 for example, the user would be taken directly to the website of the service provider 10, and the web server would be automatically provided with the user's device ID and, in certain embodiments the identification of the service of interest to this viewer.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “loading at least one entry page from at least one web server onto at least one browser of the receiver” taught by EYER for the benefit of reception apparatus for accessing a digital rights management (DRM) protected service in a digital television broadcast system. Uses include but are not limited to a television set, a set top box, a smartphone, a tablet computer, a laptop computer, or a portable computer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kushneryk et al. (US 2012/0102462 A1) in views of Wu (US 2010/0057405 A1) further in view of EYER (US 2019/0166392 A1) in view of  YANG (US 2018/0115796 A1), hereinafter referenced as YANG, respectively.

Regarding claim 20, Kushneryk and Wu disclose everything as applied claim 16 as above, further combination fails to disclose, the method, executing the first 

In the similar field of endeavor, YANG (US 2018/0115796) discloses, executing the first broadcaster application to exercise at least one connection to at least one WebSocket Server, and at least one hypertext transfer protocol (HTTP) interface.

[See para. 1640 of the reference YANG (US 2018/0115796)]  FIG. 126 is a diagram showing message structure format for HTTP Response and WebSocket Response according to an embodiment of the present invention.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “executing the first broadcaster application to exercise at least one connection to at least one WebSocket Server, and at least one hypertext transfer protocol (HTTP) interface” taught by YANG for the benefit of the enables transmitting the broadcast signal using a terrestrial broadcast network and an internet network, so that an efficient signaling scheme capable of encompassing both a terrestrial broadcast network and an internet network in an environment for supporting next-generation hybrid broadcasting can be achieved.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over EYER (US 2019/0166392 A1) in views of YANG (US 2018/0115796 A1), hereinafter referenced as EYER and  YANG respectively.


Regarding claim 7, EYER disclose, a digital television system comprising:

at least one receiver (i.e. Advanced Television System Committee (ATSC) 3.0, para. 0021, 0034) comprising at least one processor (i.e. CPU, element 238, para. 0032) programmed with instructions to configure the processor to:

(a), receive from broadcaster equipment (i.e. para. 0021 and 0067) a test application (i.e. broadcaster application, para. 0061); (b), execute the test application (i.e. para. 0062, 0075); 

[See para.0021 of the reference EYER (US 2019/0166392)] the digital rights management (DRM) protected content can be provided in non-real-time individually or as part of a non-real-time or real-time service. Some content are linear real-time broadcast programming, while others may be “application based," meaning that a user's experience when tuning to that content is determined as a reception apparatus executes a broadcaster-defined downloaded HTML 5 application for example. The service can be either continuous or intermittent and includes a collection of media components and/or metadata that is delivered to a reception apparatus (i.e. digital television) in aggregate. Further, each service can be associated with a user selectable channel number (e.g., 4.6) of the broadcaster. A real-time service can include a sequence of television programs. In one embodiment, the service is an Advanced Television Systems Committee (ATSC) 3.0 Service, as defined in ATSC Standard --ATSC 3.0 System (Doc. A/300:2017 dated Oct. 19, 2017), which is incorporated by reference in its entirety. 

[See para.0061 of the reference EYER (US 2019/0166392)] the reception apparatus 20 (i.e. digital television) downloads and launches the Broadcaster Application (BA). The reception apparatus 20 notifies the BA that a key is needed. The notification includes some information derived from the broadcast signaling, including a telephone number to call, the URL of a web server the user could use to register using a web browser, and the device ID the user would need when registering by phone. The BA creates a QR code using the provided web server URL, adding as query terms the user's device ID and a representation of the ID of the "Premium Sports" service.
[See para.0062 of the reference EYER (US 2019/0166392)] The BA puts up a full-screen display for the user, including three ways he might proceed to get access to "Premium Sports"

[See para.0075 of the reference EYER (US 2019/0166392)] According to one embodiment, the CPU 802 loads a program stored in the recording portion 816 into the RAM 806 via the input-output interface 810 and the bus 808, and then executes a program (i.e. "Premium Sports") configured to provide the functionality of the one or a combination of the functions described herein with respect to the reception apparatus 20 (i.e. digital television), the Internet-connected device 40, and/or the service distribution apparatus. 

(c), load at least one entry page (i.e. HTML, para 0034) from at least one web server onto at least one browser of the receiver (i.e. Advanced Television System Committee (ATSC) 3.0, para. 0021, 0034); and

[See para.0034 of the reference EYER (US 2019/0166392)] In one embodiment, Broadcaster Application (BA) refers to the functionality embodied in a collection of files comprised of an HTML5 document, which is the initial HTML5 document referenced by application signaling that should be loaded first, and other HTML5, CSS, JavaScript, image, and multimedia resources referenced directly or indirectly by that document, all provided in the broadcast stream. The collection of files making up the BA can be delivered over broadcast as packages, via the ROUTE protocol described in ATSC Proposed Standard A/331 (Doc. S33-331r1 dated Nov. 7, 2017) for example and incorporated by reference in its entirety. An exemplary BA is described in ATSC Proposed Standard A/344 (Doc. S34-230r5 dated Nov. 15, 2017), which is incorporated by reference in its entirety.

[See para.0046 of the reference EYER (US 2019/0166392)] By scanning the QR code displayed on a screen of the reception apparatus 20 using an application (e.g., a browser with a QR code scanner) on the Internet-connected device 40, as illustrated in FIG. 5 for example, the user would be taken directly to the website of the service provider 10, and the web server would be automatically provided with the user's device ID and, in certain embodiments the identification of the service of interest to this viewer.

[See para.0061 of the reference EYER (US 2019/0166392)] the reception apparatus 20 (i.e. digital television) downloads and launches the Broadcaster Application (BA). The reception apparatus 20 notifies the BA that a key is needed. The notification includes some information derived from the broadcast signaling, including a telephone number to call, the URL of a web server the user could use to register using a web browser, and the device ID the user would need when registering by phone. The BA creates a QR code using the provided web server URL, adding as query terms the user's device ID and a representation of the ID of the "Premium Sports" service.

(d1), using the test application, 


[See para.0061 of the reference EYER (US 2019/0166392)] the reception apparatus 20 (i.e. digital television) downloads and launches the Broadcaster Application (BA). The reception apparatus 20 notifies the BA that a key is needed. The notification includes some information derived from the broadcast signaling, including a telephone number to call, the URL of a web server the user could use to register using a web browser, and the device ID the user would need when registering by phone. The BA creates a Quick Response (QR) code using the provided web server URL, adding as query terms the user's device ID and a representation of the ID of the "Premium Sports" service. [0062] The BA puts up a full-screen display for the user, including three ways he might proceed to get access to "Premium Sports": [0063] (1) By using the given telephone number, and giving the operator the device ID shown on process; 

(e), use the test application (i.e. broadcaster application, para. 0061) to execute a first API command associated with a first broadcast channel and execute a second API command associated with a second broadcast channel to identify execution of a command to change tuning from the first broadcast channel to the second broadcast channel.

[See para.0041 of the reference EYER (US 2019/0166392)] One or more BAs may be provided for each service provider 10 to assist the user in accessing any DRM protected content or services provided by the respective service provider 10. A general BA or service specific BA may be downloaded and/or executed for example when a user selects channel 4.7. When a single BA is provided for a plurality of protected services, the BA can be configured to detect the selected DRM protected content or service, or present a user interface for the user to select the DRM protected content or service, the user wishes to access and generate and/or output an appropriate QR code. The BA may determine which DRM system is supported by the reception apparatus 20 to generate and/or output an appropriate QR code. In one embodiment, the BA is configured to provide a user with different subscription options for a selected service.


(d2), execute API calls to exercise compliance with a standard.

However, EYER (US 2019/0166392) fails to disclose: (d2)
In the similar field of endeavor, YANG (US 2018/0115796) discloses, (d2), execute API calls to exercise compliance with a standard (i.e.

[See para. 1106 of the reference YANG (US 2018/0115796)] the broadcast receiving apparatus according to an exemplary embodiment of the present invention may add a listener for an event based on the addStreamEventListener API. The broadcast receiving apparatus may add the listener for the event based on the removeStreamEventListener API. The addStreamEventListener API and/or the removeStreamEventListener API may support synchronization of html application actions for broadcast programming. [See para. 1614] the description of the ATSC 3.0 Application has been given above.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “(d2), execute API calls to exercise compliance with a standard” taught by YANG for the benefit of the enables transmitting the broadcast signal using a terrestrial broadcast network and an internet network, so that an efficient signaling scheme capable of encompassing both a terrestrial broadcast network and an internet network in an environment for supporting next-generation hybrid broadcasting can be achieved.

Regarding claim 8, EYER and YANG disclose everything as applied claim 7 as above, further EYER disclose, the digital television system, the broadcaster equipment (i.e. 
[See para.0021 of the reference EYER (US 2019/0166392)] the digital rights management (DRM) protected content can be provided in non-real-time individually or as part of a non-real-time or real-time service. Some content are linear real-time broadcast programming, while others may be “application based," meaning that a user's experience when tuning to that content is determined as a reception apparatus executes a broadcaster-defined downloaded HTML 5 application for example. The service can be either continuous or intermittent and includes a collection of media components and/or metadata that is delivered to a reception apparatus (i.e. digital television) in aggregate. Further, each service can be associated with a user selectable channel number (e.g., 4.6) of the broadcaster. A real-time service can include a sequence of television programs. In one embodiment, the service is an Advanced Television Systems Committee (ATSC) 3.0 Service, as defined in ATSC Standard A/300--ATSC 3.0 System (Doc. A/300:2017 dated Oct. 19, 2017), which is incorporated by reference in its entirety. 

Regarding claim 9, EYER and YANG disclose everything as applied claim 7 as above, further EYER disclose, the digital television system, wherein the digital television system comprises an advanced television systems committee (ATSC) 3.0 system (i.e. 

[See para.0021 of the reference EYER (US 2019/0166392)] the digital rights management (DRM) protected content can be provided in non-real-time individually or as part of a non-real-time or real-time service. Some content are linear real-time broadcast programming, while others may be “application based," meaning that a user's experience when tuning to that content is determined as a reception apparatus executes a broadcaster-defined downloaded HTML 5 application for example. The service can be either continuous or intermittent and includes a collection of media components and/or metadata that is delivered to a reception apparatus (i.e. digital television) in aggregate. Further, each service can be associated with a user selectable channel number (e.g., 4.6) of the broadcaster. A real-time service can include a sequence of television programs. In one embodiment, the service is an Advanced Television Systems Committee (ATSC) 3.0 Service, as defined in ATSC Standard A/300--ATSC 3.0 System (Doc. A/300:2017 dated Oct. 19, 2017), which is incorporated by reference in its entirety. 

Regarding claim 10, EYER and YANG disclose everything as applied claim 7 as above, further YANG disclose, the digital television (i.e. ultra high definition television (UHDTV), para. 0143) system, wherein the instructions are executable to: (a), implement an application programming interface (API) for logging commands and responses; (b), execute the test application to exercise at least one connection to at least one WebSocket Server and at least one hypertext transfer protocol (HTTP) interface.

YANG (US 2018/0115796) discloses, (a), implement an application programming interface (API) for logging commands and responses; (b), execute the test application to exercise at least one connection to at least one WebSocket Server and at least one hypertext transfer protocol (HTTP) interface.

(a), implement an application programming interface (API) for logging commands and responses (i.e. 
[See para. 1106 of the reference YANG (US 2018/0115796)] the broadcast receiving apparatus according to an exemplary embodiment of the present invention may add a listener for an event based on the addStreamEventListener API. The broadcast receiving apparatus may add the listener for the event based on the removeStreamEventListener API. The addStreamEventListener API and/or the removeStreamEventListener API may support synchronization of html application actions for broadcast programming.

(b), execute the test application to exercise at least one connection to at least one WebSocket Server and at least one hypertext transfer protocol (HTTP) interface (i.e.
[See para. 1640 of the reference YANG (US 2018/0115796)]  FIG. 126 is a diagram showing message structure format for HTTP Response and WebSocket Response according to an embodiment of the present invention.

“(a), implement an application programming interface (API) for logging commands and responses; (b), execute the test application to exercise at least one connection to at least one WebSocket Server and at least one hypertext transfer protocol (HTTP) interface” taught by YANG for the benefit of the enables transmitting the broadcast signal using a terrestrial broadcast network and an internet network, so that an efficient signaling scheme capable of encompassing both a terrestrial broadcast network and an internet network in an environment for supporting next-generation hybrid broadcasting can be achieved.

Regarding claim 11, EYER and YANG disclose everything as applied claim 7 as above, further YANG disclose, the digital television (i.e. ultra high definition television (UHDTV), para. 0143) system, wherein the instructions are executable to: execute the test application to test support of a user agent of the receiver for at least one web browser at least on part by sending a signal back through a hypertext transfer protocol (HTTP) interface to a test computer.

In the similar field of endeavor, YANG (US 2018/0115796) discloses, execute the test application to test support of a user agent of the receiver for at least one web browser at least on part by sending a signal back through a hypertext transfer protocol (HTTP) interface to a test computer (i.e.

[See para. 0148 of the reference YANG (US 2018/0115796)] In hybrid service delivery, MPEG DASH over HTTP /TCP/IP is used on the broadband side. Media files in ISO Base Media File Format (BMFF) are used as the delivery, media encapsulation and synchronization format for both broadcast and broadband delivery. Here, hybrid service delivery may refer to a case in which one or more program elements are delivered through a broadband path.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “execute the test application to test support of a user agent of the receiver for at least one web browser at least on part by sending a signal back through a hypertext transfer protocol (HTTP) interface to a test computer” taught by YANG for the benefit of the enables transmitting the broadcast signal using a terrestrial broadcast network and an internet network, so that an efficient signaling scheme capable of encompassing both a terrestrial broadcast network and an internet network in an environment for supporting next-generation hybrid broadcasting can be achieved.

Regarding claim 12, EYER and YANG disclose everything as applied claim 7 as above, further EYER disclose, the digital television system, wherein the instructions are executable to: execute the test application at least in part by sending a ‘hello’ signal back to the broadcaster equipment (i.e.

[See para.0061 of the reference EYER (US 2019/0166392)] the reception apparatus 20 (i.e. digital television) downloads and launches the Broadcaster Application (BA). The reception apparatus 20 notifies the BA that a key is needed. The notification includes some information derived from the broadcast signaling, including a telephone number to call, the URL of a web server the user could use to register using a web browser, and the device ID the user would need when registering by phone. The BA creates a QR code using the provided web server URL, adding as query terms the user's device ID and a representation of the ID of the "Premium Sports" service.
[See para.0062 of the reference EYER (US 2019/0166392)] The BA puts up a full-screen display for the user, including three ways he might proceed to get access to "Premium Sports"

Regarding claim 13, EYER and YANG disclose everything as applied claim 7 as above, further EYER disclose, the digital television system, wherein the instructions are executable to: execute the test application at least in part by maintaining in storage of the receiver a ‘hello’ signal (i.e.

[See para.0075 of the reference EYER (US 2019/0166392)] According to one embodiment, the CPU 802 loads a program stored in the recording portion 816 into the RAM 806 via the input-output interface 810 and the bus 808, and then executes a program (i.e. "Premium Sports") configured to provide the functionality of the one or a combination of the functions described herein with respect to the reception apparatus 20 (i.e. digital television), the Internet-connected device 40, and/or the service distribution apparatus. 

Regarding claim 14, EYER and YANG disclose everything as applied claim 7 as above, further YANG disclose, the digital television (i.e. ultra high definition television (UHDTV), para. 0143) system, wherein the instructions are executable to: execute the test application to identify proper execution of application programming interface (APIs) of at least one WebSocket of the receiver connected to at least one websocket server.

In the similar field of endeavor, YANG (US 2018/0115796) discloses, execute the test application to identify proper execution of application programming interface (APIs) of at least one WebSocket of the receiver connected to at least one websocket server (i.e.
[See para. 1106 of the reference YANG (US 2018/0115796)] the broadcast receiving apparatus according to an exemplary embodiment of the present invention may add a listener for an event based on the addStreamEventListener API. The broadcast receiving apparatus may add the listener for the event based on the removeStreamEventListener API. The addStreamEventListener API and/or the removeStreamEventListener API may support synchronization of html application actions for broadcast programming.

[See claim 15 of the reference YANG (US 2018/0115796)] A method of communication between a primary device and a companion device over a WebSocket, the method comprising: sending a WebSocket subscription request message for a service to the primary device, wherein the WebSocket subscription request message includes first identification information identifying the service to request and first duration information indicating a duration of a subscription to request; and receiving a WebSocket subscription response message in response to the WebSocket subscription request message from the primary device, wherein the WebSocket subscription response message includes second identification information identifying the service to respond, code information indicating a success or failure status code for the WebSocket subscription request message and second duration information indicating a duration for which the subscription is active.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “execute the test application to identify proper execution of application programming interface (APIs) of at least one WebSocket of the receiver connected to at least one websocket server” taught by YANG for the benefit of the enables transmitting the broadcast signal using a terrestrial broadcast network and an internet network, so that an efficient signaling scheme capable of encompassing both a terrestrial broadcast network and an internet network in an environment for supporting next-generation hybrid broadcasting can be achieved.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFIZUR RAHMAN whose telephone number is (571)270-1717.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFIZUR RAHMAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422